DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1,4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco, (USNO.2012/0032636) in view of REID et al, (REID), (USNO.2016/0033565).
 	As for claim 1, Bianco discloses and shows in Figs. 1,7, and 19 an electric car charging apparatus installed on a utility pole (via 356), the electric car charging apparatus comprising: a transformer (via 306 & 308; Fig. 19) connected to ta distribution line (via service lines); a first port configured to supply power to an electric car; a second port configured to be supplied with power converted by the transformer; a breaker (via 29 & 39) configured to switch a state between the first port and the second port to an open state or a closed state; and a controller configured to control the breaker to electrically open the first port and the second port to each other (par.[0039-0057]).
Bianco discloses all limitations, but differs from the claimed invention because he does not explicitly disclose a controller configured to receive load data and to control the breaker when a load corresponding to the load data is higher than reference load.
REID discloses a controller (via 44,56) configured to receive load data (ref’s impedance) and to control the breaker when a load corresponding to the load data is higher than reference load (ref’s impedance exceeds a predetermined threshold value) (par.[0053,0072])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Bianco by using a controller configured to receive load data and to control the breaker when a load corresponding to the load data is higher than reference load for advantages such as providing the ability to reduce system fault (par.[0054]), as taught by REID.
As for claim 4, Bianco discloses and shows in Figs. 1,7, and 19 an enclosure configured to accommodate the breaker and to be installed on the utility pole
As for claim 5, Bianco discloses and shows in Figs. 1,7, and 19 a power cable electrically connecting the second port to the distribution line.
 	As for claim 6, Bianco discloses and shows in Figs. 1,7, and 19  an electric car charging system, comprising: a transformer connected to a distribution line and installed on a first utility pole; an integrated data processing device processing data of the transformer and generating load data; a charging device (via 30) installed on the first utility pole or a second utility pole, supplied with power from the transformer, and charging an electric car; and an intelligent distribution box inactivating the charging device (par.[0039-0057]).
Bianco discloses all limitations, but differs from the claimed invention because he does not explicitly disclose an intelligent distribution box receiving the load data and inactivating the charging device when a load corresponding to the load data is higher than reference load 
REID discloses an intelligent distribution box (via 44,56)  receiving the load data (ref’s impedance) and inactivating the charging device when a load corresponding to the load data is higher than reference load (ref’s impedance exceeds a predetermined threshold value) (par.[0053,0072])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Bianco by using an intelligent distribution box receiving the load data and inactivating the charging device when a load corresponding to the load data is higher than reference load for advantages such as providing the ability to reduce system fault (par.[0054]), as taught by REID.
 	As for claim 7, Bianco discloses and shows in Figs. 1,7, and 19 a method for controlling an electric car charging apparatus installed on a utility pole, the method comprising: controlling whether to activate the electric car charging apparatus installed on a utility pole and supplied with power from the converter (par.[0039-0057]).
Bianco discloses all limitations, but differs from the claimed invention because he does not explicitly disclose comparing receiving load data from an integrated data processing device configured to process data of a transformer connected to a distribution line and to generate the load data; comparing a load corresponding to the load data with reference load; controlling whether to activate the electric car charging apparatus installed on a utility pole and supplied with power from the converter in accordance with a result of the comparison of the load with the reference load
REID discloses comparing receiving load data (ref’s impedance)  from an integrated data processing device configured to process data of a transformer connected to a distribution line and to generate the load data of the transformer; comparing a load corresponding to the load data of the transformer with a reference load (ref’s impedance exceeds a predetermined threshold value) ; controlling whether to activate the electric car charging apparatus installed on a utility pole and supplied with power from the converter in accordance with a result of the comparison of the load with the reference load (ref’s impedance exceeds a predetermined threshold value) (par.[0053,0072])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Bianco by comparing receiving load data from an integrated data processing device configured to process data of a transformer connected to a distribution line and to generate the load data; comparing a load corresponding to the load data with reference load; controlling whether to activate the electric car charging apparatus installed on a utility pole and supplied with power from the converter in accordance with a result of the comparison of the load with the reference load for advantages such as providing the ability to reduce system fault (par.[0054]), as taught by REID.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianco,(USNO.2012/0032636)  in view of REID and further in view of Tyler et al, (Tyler), (USNO.20100141204)
 	As for claims 2, Bianco in combination with REID discloses all limitations, but differs from the claimed invention because he does not explicitly disclose a communicator configured to receive the load data from an integrated data processing device processing data of the transformer or from an intelligent distribution box and to transmit no-charging data to a server when a load corresponding to the load data
 Tyler discloses and shows in Fig. 1 a communicator (via 150)configured to receive the load data from an integrated data processing device processing data of the transformer or from an intelligent distribution box and to transmit no-charging data to a server when a load corresponding to the load data (par.[0041,0046,0055-0056])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the combined teachings of Bianco and REID by using a communicator configured to receive the load data from an integrated data processing device processing data of the transformer or from an intelligent distribution box and to transmit no-charging data to a server when a load corresponding to the load data data for advantages such as providing the ability to reduce system fault (par.[0054]), as taught by REID.
As for claim 3, Bianco in combination with REID and Tyler discloses an input unit receiving charging request data; and an output unit outputting no-charging data when a load corresponding to the load data is higher than the reference load (par.[0041,0046,0055-0056]).
Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive. 
In response to applicants’ argument that
1 )	As noted above, Reid discusses monitoring impedance on a load side conductor 50, but fails to disclose “receiving a load of the transformer” as recited in claim 1.

2)	Thus, it is respectfully submitted that the combination of Bianco and Reid fails to teach or suggest “...a controller configured to receive load data of the transformer and to control the breaker to electrically open the first port and the second port to each other when a load corresponding to the load data is higher than reference load,” as recited in claim 1.

The examiner respectfully disagree and submits 
 	1) and 2)	Bianco in combination with Reid does disclose a controller configured to receive load data of the transformer and to control the breaker to electrically open the first port and the second port to each other when a load corresponding to the load data (ref’s impedance) is higher than reference load (ref’s impedance exceeds a predetermined threshold value) (par.[0039-0057] of Biano) (par.[0053,0072] of REID). Furthermore, REID discloses and shows in Fig.1 the load side is coupled to the output of transformer (within 14) therefore the load of the load side is the load of the transformer (within 14) because the transformer distributes power to the load side.
Accordingly, the rejection is still proper and thus maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859